114 F.3d 1195
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Frank W. SNYDER, Plaintiff-Appellantv.Wayne L. ARCHIE;  Sara Bruce;  D. Iten;  R. Kotila;  R.Lucas;  M. Casillas;  P.E. Rhodes;  Carol S.Dahlberg;  L. Williams, Defendants-Appellees.Frank W. SNYDER, Plaintiff-Appellee,v.Wayne L. ARCHIE;  Sara Bruce;  D. Iten;  R. Kotila,Defendants-Appellants.
No. 95-16115.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Submission Withdrawn Oct. 22, 1996.Resubmitted May 20, 1997.Decided May 27, 1997.

Before:  WALLACE, SNEED, and RYMER, Circuit Judges.

ORDER

1
The district court's order granting partial summary judgment in favor of prison officials, and partial summary judgment in favor of appellant Snyder, is vacated.  This case is remanded to the district court for further consideration in light of the Supreme Court's opinion in Sandin v. Conner, 115 S.Ct. 2293 (1995).



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4